Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered November 5, 2004, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted in August 2002 of criminal possession of a weapon in the fourth degree and was sentenced to a three-year period of probation. In September 2004, he was charged with violating the terms of his probation by failing to meet with his probation officer, working outside Clinton County without authorization and smoking marihuana. Defendant subsequently admitted to violating the terms of his probation. County Court did not agree to impose any particular sentence, but defendant was advised that he could receive up to one year in jail. In November 2004, County Court revoked defendant’s probation and sentenced him to a jail term of six months. He now appeals.
Inasmuch as defendant has already served his six-month jail term, his challenge to the severity of the sentence is moot (see People v La Motte, 285 AD2d 814, 817 [2001]; People v Durham, 248 AD2d 820, 823 [1998], lv denied 91 NY2d 972 [1998]). Accordingly, the appeal must be dismissed.
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.